Cook, J.,
delivered the opinion of the court.
B. L. Pope, appellee, obtained a judgment against D. M. and F. M. Willoughby, and had execution levied upon six bales of cotton, which were claimed by Clide and Iddo Willoughby, appellants. The claimants’ issue was made up and the case submitted to the jury in the circuit court to which the execution was returnable. The verdict of the jury was for the plaintiff in execution, and claimants appeal to this court.
The defendants in execution were the father and mother of the claimants, and while the original suit was pending for trial, and a short time before the term of court at which the trial was to be had, they conveyed forty acres of land to their sons, Clide and Iddo, which forty acres was a part of their homestead. The six bales of cotton, the subject of contest, were raised on this land. It was claimed that the deed made by their parents to appellants was made for the purpose of defrauding plaintiff in execution, and upon this issue the case was fought out. ■ Although the land conveyed, and upon which the cotton was grown, was conceded to be exempt from execution, yet it was insisted that the old people, in anticipation of the judgment subsequently rendered against them, conveyed this land to their children in order to prevent the judgment- creditor .from levying an execution upon the products thereof not yet in existence, but which, in all probability, would be planted, cultivated, matured, and severed from the soil.
The contention of plaintiffs is untenable. The owners of the land had a legal right to convey the title to the. land, and their creditors had no right to complain in this action. The judgment was not a lien on the homestead; and while the judgment creditors might have secured a right to levy execution on the crops produced on *812the homestead after such crops were severed from the soil, nevertheless the debtor and his wife had a perfect right to sell the homestead, even though they did so to prevent the debtor from collecting his claim in this manner. It will not do to say that a conveyance of exempt property is fraudulent and void as to creditors, because the exemptionist anticipated that creditors would be able, at some time in the future, to enforce the collection of their claims out of the increase of the exempt property. The land was exempt, and the motives moving the ex-emptionists to part with the title do not in any way affect the title of the grantees. To use a common expression, it was none of appellee’s business what the Willoughbys did with their homestead.
It was also claimed that the crops were produced by the labor of the father, and consequently he owned the six bales of cotton. This view was not supported by the evidence. Circumstances were given in evidence which might have raised a suspicion; but suspicion does not arise to the dignity of proof.- It has grown to be the fashion to view the acts of our fellowmen with suspicion and distrust. According to the tenets of this cynical school of thought, fraud should be presumed wherever fraud is suggested. This transitory mental attitude does not meet with the approval of this court, and, as it appears to us this rule of action was adopted as a rule of law upon the trial of this case, we cannot approve the verdict of the jury upon this branch of the case.
Working the crop does not give the worker title to the crop, and does not subject the product of his labor to the judgment lien of his creditors. So, if the evidence tended to prove the contention of appellee, it does not follow that the jury was authorized to find a verdict in his favor.
For the reasons assigned, the case is reversed and remanded.

Reversed and remanded.


Suggestion of error filed mid overruled.